Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1-2, 4-5, 7-9 and 11-17 are pending.
Claims 3, 6 and 10 have been cancelled by the Applicant. 
Claims 1-2, 4-5, 7-9 and 11-17 are examined on the merits in the present Office action.

Withdrawn rejections
	The rejection of claims 1-9 and 11-17 under 35 USC 103 is withdrawn in light of amendments made by the Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2, 4-5, 7-9 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (Suzuki et al. Plant Physiology. 2002. 130: 2142-2151) in view of Unno (Unno et al. Biological Chemistry. 2007. 282(21): 15812-15822) and Katsumoto (Katsumoto et al. Plant Cell Physiology. 48(11): 1589-1600. 2007).
The claims are drawn to a method for producing a genetically engineered rose plant or progeny thereof that produces a flavone wherein a malonyl group is added to glucose at position 7 by encoding a protein, SEQ ID NO: 2 defined as Dm3Mat3 and encoded by SEQ ID NO: 1 [0010].  Dependent claims recite the limitations that the flavone is luteolin or apigenin, the genetically engineered plant portion is a cut flower and a processed cut flower obtained using said cut flower.  
Suzuki teaches introducing to a plant a polynucleotide which encodes a protein, Dv3MaT, with equivalent malonyl-CoA: anthocyanin 5-O-glucoside-6”-O-malonyltransferase activity (page 2148, left-hand column, paragraph 3). The method taught by Suzuki modifies flower color by enhancing the stability of color intensities (page 2149, left-hand column, paragraph 2). Enhancing stability of flower color intensity means that the flower color of a transgenic plant is expressing modified flower color when evaluated at a particular time point compared to a non-transgenic plant. Suzuki provides three conserved motifs among related 3MaT proteins (page 2144, Fig. 2) with the identified cDNA coding for 3MaT from dahlia flowers (page 2143, right-hand column, paragraph 2). Suzuki teaches that transgenic plants with this cDNA produce malonylated anthocyanins, functionally expressing the malonyltransferase gene in a heterologous plant system (page 2144, left-hand column, paragraph 1). 

Unno teaches the sequence of Dm3Mat3 with 100% identity to SEQ ID NOs: 1 and 2 (see alignment to SEQ ID NO: 1 below). Taken with evidence from the disclosure, 100% sequence identity with claimed SEQ ID NOs: 1 and 2 would inherently possess the limitations of the flavone being a luteolin [007]. Unno provides conserved motifs 1-3 in Dm3MaT3 and closely related proteins (page 15814, Fig. 2). Unno provides Dm3Mat3 shows “3MaT1” activity (bridging pages 15816-15817), and that this catalyzes biosynthesis of pigment in chrysanthemum (bridging pages 15812-15813).
LOCUS       AB290338                1365 bp    mRNA    linear   PLN 24-MAY-2007
DEFINITION  Chrysanthemum x morifolium Dm3MaT3 mRNA for anthocyanin
            malonyltransferase homolog, complete cds.
ACCESSION   AB290338
VERSION     AB290338.1
KEYWORDS    .
SOURCE      Chrysanthemum x morifolium
  ORGANISM  Chrysanthemum x morifolium
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; asterids; campanulids; Asterales; Asteraceae;
            Asteroideae; Anthemideae; Artemisiinae; Chrysanthemum.
REFERENCE   1
  AUTHORS   Unno,H., Ichimaida,F., Suzuki,H., Takahashi,S., Tanaka,Y.,
            Saito,A., Nishino,T., Kusunoki,M. and Nakayama,T.
  TITLE     Structural and Mutational Studies of Anthocyanin
            Malonyltransferases Establish the Features of BAHD Enzyme Catalysis
  JOURNAL   J. Biol. Chem. 282 (21), 15812-15822 (2007)
   PUBMED   17383962
REFERENCE   2  (bases 1 to 1365)
  AUTHORS   Nakayama,T., Suzuki,H., Ichimaida,F. and Nishino,T.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-JAN-2007) Toru Nakayama, Tohoku University, Graduate
            School of Engineering; 6-6-11 Aza Aoba, Aramaki, Aoba-ku, Sendai,
            Miyagi 980-8579, Japan (E-mail:nakayama@seika.che.tohoku.ac.jp,
            Tel:81-22-795-7270, Fax:81-22-795-7270)
FEATURES             Location/Qualifiers
     source          1..1365
                     /organism="Chrysanthemum x morifolium"
                     /mol_type="mRNA"
                     /db_xref="taxon:41568"
                     /clone="Dm3MaT3"
                     /note="synonym: Dendranthema x morifolium"
     gene            1..1365
                     /gene="Dm3MaT3"
     CDS             1..1365
                     /gene="Dm3MaT3"
                     /codon_start=1
                     /product="anthocyanin malonyltransferase homolog"
                     /protein_id="BAF50706.1"

                     LFFYELPITRSQFTETVVPNIKHSLSITLKHFYPFVGKLVVYPAPTKKPEICYVEGDS
                     VAVTFAECNLDLNELTGNHPRNCDKFYDLVPILGESTRLSDCIKIPLFSVQVTLFPNQ
                     GIAIGITNHHCLGDASTRFCFLKAWTSIARSGNNDESFLANGTRPLYDRIIKYPMLDE
                     AYLKRAKVESFNEDYVTQSLAGPSDKLRATFILTRAVINQLKDRVLAQLPTLEYVSSF
                     TVACAYIWSCIAKSRNDKLQLFGFPIDRRARMKPPIPTAYFGNCVGGCAAIA KTNLLI
                     GKEGFITAAKLIGENLHKTLTDYKDGVLKDDMESFNDLVSEGMPTTMTWVSGTPKLRF
                     YDMDFGWGKPKKLETVSIDHNGAISINSCKESNEDLEIGVCISATQMEDFVHIFDDGL
                     KAYL"

  Query Match             100.0%;  Score 1365;  DB 199;  Length 1365;
  Best Local Similarity   100.0%;  
  Matches 1365;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;
Qy          1 ATGGCTTCTCTTCCCATCTTGACTGTTCTTGAGCAGTCCCAAGTATCGCCACCACCAGAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCTTCTCTTCCCATCTTGACTGTTCTTGAGCAGTCCCAAGTATCGCCACCACCAGAC 60

Qy         61 ACTCTAGGCGACAAGTCACTGCAACTCACTTTTTTCGATTTCTTTTGGCTGCGTTCTCCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ACTCTAGGCGACAAGTCACTGCAACTCACTTTTTTCGATTTCTTTTGGCTGCGTTCTCCT 120

Qy        121 CCGATTAACAATCTTTTCTTTTACGAGCTTCCCATCACTAGAAGCCAATTTACTGAAACC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CCGATTAACAATCTTTTCTTTTACGAGCTTCCCATCACTAGAAGCCAATTTACTGAAACC 180

Qy        181 GTTGTTCCCAATATTAAACATTCGTTATCGATTACACTTAAACATTTTTACCCTTTTGTA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTTGTTCCCAATATTAAACATTCGTTATCGATTACACTTAAACATTTTTACCCTTTTGTA 240

Qy        241 GGTAAGTTGGTAGTATATCCTGCTCCTACTAAAAAGCCTGAAATTTGTTATGTTGAAGGT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GGTAAGTTGGTAGTATATCCTGCTCCTACTAAAAAGCCTGAAATTTGTTATGTTGAAGGT 300

Qy        301 GATTCTGTGGCTGTTACTTTCGCAGAATGTAACCTTGACTTAAACGAATTAACAGGAAAC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GATTCTGTGGCTGTTACTTTCGCAGAATGTAACCTTGACTTAAACGAATTAACAGGAAAC 360

Qy        361 CATCCTAGAAACTGTGACAAGTTTTACGATCTTGTACCAATACTAGGTGAGAGTACTAGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 CATCCTAGAAACTGTGACAAGTTTTACGATCTTGTACCAATACTAGGTGAGAGTACTAGA 420

Qy        421 TTATCAGACTGCATAAAGATTCCACTTTTCTCCGTTCAAGTGACGCTTTTTCCCAACCAA 480

Db        421 TTATCAGACTGCATAAAGATTCCACTTTTCTCCGTTCAAGTGACGCTTTTTCCCAACCAA 480

Qy        481 GGAATAGCTATTGGAATTACAAATCACCATTGCCTAGGTGATGCTAGCACTCGGTTTTGT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GGAATAGCTATTGGAATTACAAATCACCATTGCCTAGGTGATGCTAGCACTCGGTTTTGT 540

Qy        541 TTCTTGAAGGCGTGGACATCAATTGCGCGATCTGGTAATAATGATGAGTCATTTTTAGCT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TTCTTGAAGGCGTGGACATCAATTGCGCGATCTGGTAATAATGATGAGTCATTTTTAGCT 600

Qy        601 AACGGCACTAGGCCATTATATGATAGAATCATCAAATATCCAATGCTAGATGAAGCGTAT 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 AACGGCACTAGGCCATTATATGATAGAATCATCAAATATCCAATGCTAGATGAAGCGTAT 660

Qy        661 CTAAAGCGTGCAAAAGTTGAAAGTTTTAATGAAGATTATGTAACTCAAAGCCTAGCTGGA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CTAAAGCGTGCAAAAGTTGAAAGTTTTAATGAAGATTATGTAACTCAAAGCCTAGCTGGA 720

Qy        721 CCGAGTGATAAACTTCGTGCCACGTTTATCTTGACACGAGCTGTTATCAATCAGTTAAAA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CCGAGTGATAAACTTCGTGCCACGTTTATCTTGACACGAGCTGTTATCAATCAGTTAAAA 780

Qy        781 GATAGAGTATTAGCCCAACTGCCAACATTAGAATATGTATCATCTTTTACAGTAGCATGT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 GATAGAGTATTAGCCCAACTGCCAACATTAGAATATGTATCATCTTTTACAGTAGCATGT 840

Qy        841 GCTTACATTTGGAGTTGCATTGCGAAATCACGCAATGATAAGTTGCAACTATTTGGTTTC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GCTTACATTTGGAGTTGCATTGCGAAATCACGCAATGATAAGTTGCAACTATTTGGTTTC 900

Qy        901 CCAATTGATCGTAGAGCACGTATGAAGCCACCTATACCCACGGCCTACTTTGGCAACTGC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 CCAATTGATCGTAGAGCACGTATGAAGCCACCTATACCCACGGCCTACTTTGGCAACTGC 960

Qy        961 GTCGGGGGTTGTGCGGCGATTGCAAAAACCAATCTTTTAATCGGAAAAGAAGGATTCATA 1020

Db        961 GTCGGGGGTTGTGCGGCGATTGCAAAAACCAATCTTTTAATCGGAAAAGAAGGATTCATA 1020

Qy       1021 ACTGCTGCAAAATTGATAGGAGAGAATCTACACAAGACCTTGACTGATTATAAGGATGGA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 ACTGCTGCAAAATTGATAGGAGAGAATCTACACAAGACCTTGACTGATTATAAGGATGGA 1080

Qy       1081 GTCCTAAAAGACGACATGGAATCTTTCAATGATTTGGTCTCTGAAGGAATGCCAACAACA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 GTCCTAAAAGACGACATGGAATCTTTCAATGATTTGGTCTCTGAAGGAATGCCAACAACA 1140

Qy       1141 ATGACATGGGTATCCGGAACACCAAAGCTTAGATTCTATGACATGGATTTCGGGTGGGGG 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1141 ATGACATGGGTATCCGGAACACCAAAGCTTAGATTCTATGACATGGATTTCGGGTGGGGG 1200

Qy       1201 AAGCCAAAAAAGCTCGAAACAGTTTCAATTGATCATAATGGAGCAATATCTATCAATTCT 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1201 AAGCCAAAAAAGCTCGAAACAGTTTCAATTGATCATAATGGAGCAATATCTATCAATTCT 1260

Qy       1261 TGCAAAGAATCAAATGAAGATCTGGAGATTGGTGTTTGCATTTCAGCTACTCAGATGGAG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1261 TGCAAAGAATCAAATGAAGATCTGGAGATTGGTGTTTGCATTTCAGCTACTCAGATGGAG 1320

Qy       1321 GATTTTGTTCATATCTTTGATGATGGACTAAAAGCATACCTTTAA 1365
              |||||||||||||||||||||||||||||||||||||||||||||
Db       1321 GATTTTGTTCATATCTTTGATGATGGACTAAAAGCATACCTTTAA 1365

Katsumoto teaches transforming rose plants to modify their flower color (page 1593, paragraph bridging left and right columns).  
Regarding claims 1, 4, 9 and 12-17, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to transform a plant expressing Dv3MaT protein as taught by Suzuki to express Dm3Mat3 protein as taught by Unno. It would have been obvious to substitute the plant of Suzuki with Rose as taught by Katsumoto because Katsumoto teaches O-6”-O-malonylglucoside activity (Unno: page 15813, Figure 1 caption; Suzuki: page 2142, right-hand column, paragraph 2). Modified flower color e.g. enhanced flower color stability, provides a clear benefit to the marketability of cut flowers and processed flowers obtained from cut flowers by extending the duration of flower color for which said flowers are at least partly marketed on. Suzuki further provides expectation of success in modifying color by overexpression of malonyltransferase genes in heterologous plants (page 2149, right-hand column, last sentence of paragraph 1). One of ordinary skill in the art would recognize it would be obvious to transform a plant as taught by Suzuki, substituting Dv3MaT with Dm3MaT3 taught by Unno due to possessing equivalent function and structure, with reasonable expectation of successfully modifying flower color.
Regarding claims 2, 5 and 11, Suzuki in view of Unno teaches the methods of claims 1, 4 and 9; one of ordinary skill in the art would recognize that the flavone produced being a luteolin or apigenin would be a conserved aspect of the polynucleotide introduced to a plant by Suzuki.
Regarding claim 7, Suzuki in view of Unno teaches the method of claim 4, the Applicant does not explicitly define a cut flower but exemplifies dahlia as a transformable plant [0021]. Suzuki teaches transformation as described above specifically of dahlia (page 2148, left-hand column, paragraph 3).
	 Regarding claim 8, Suzuki in view of Unno teaches the method of claim 4, the Applicant provides non-limiting examples of a processed cut flower including a pressed, preserved, dry, or resin-
Thus, claims 1-2, 4-5, 7-9 and 11-17 are rendered prima facie obvious in view of the teachings, suggestions, and motivations of the prior art. 

Applicant’s arguments
Applicant’s arguments, filed 10/01/2021, traversed the rejection over 35 USC 103 to the extent it may be applied to the amended claims. 
	The Applicant argues that Suzuki teaches modifying a petunia plant rather than a rose plant as instantly claimed. 
This argument is not persuasive. The previously made rejection under 35 USC 103 has been withdrawn in light of the amendment by the Applicant providing the limitation that a rose is the plant being modified. The instantly claimed invention is rejected under 35 USC 103 over Suzuki in view of Unno and Katsumoto. 
The Applicant argues that a skilled artisan would understand that the objective of the present application is preferably to have a bluer flower color than that of existing varieties. The Applicant argues that the color of the flowers taught by Suzuki and Unno are red therefore are contrary to the present applicant. The Applicant argues that the Examiner appears to have achieved the combination of references in hindsight.
This argument is not persuasive. The instantly claimed invention does not require blue flower color.
The Applicant argues that the claimed invention has unexpected results compared to the teachings of Suzuki in view of Unno, citing that Suzuki only teaches 52% sequence identity to SEQ ID NO: 2.

The Applicant argues that Unno does not teach the specific malonyl transferase activity of SEQ ID NO: 2. 
	This argument is not persuasive. Since the reference discloses a polypeptide sequences that shares 100% identity with instant SEQ ID NO: 2, plants produced by the methods disclosed by the references expressing said polypeptide would be expected to inherently exhibit traits associated with said polypeptide.
The Applicant argues that the instantly claimed invention results in “significantly high substrate specificity”, and that neither reference suggests higher substrate specificity. 
This argument is not persuasive. There is no limitation in the claims drawn to high substrate specificity. 

Conclusion
Claims 1-2, 4-5, 7-9 and 11-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/BRENT T PAGE/Primary Examiner, Art Unit 1663